Case 3:20-cv-05222-JD Document 10-11 Filed 08/04/20 Page 1 of 3




           EXHIBIT K
ICANN Lookup
         ABOUT                   GET
                                    Case WHOIS
                                         3:20-cv-05222-JD
                                               KNOWLEDGE
                                                          Document 10-11 Filed 08/04/20 Page 2 of 3
         WHOIS   POLICIES     INVOLVED       COMPLAINTS         CENTER




                            Domain Name Registration Data Lookup
                            Enter a domain name                                                           Frequently Asked Questions (FAQ) (/faq)

                             maffick.media                                                                                                               Lookup

                            By submitting any personal data, I acknowledge and agree that the personal data submitted by me will be
                            processed in accordance with the ICANN Privacy Policy (https://www.icann.org/privacy/policy), and agree to abide
                            by the website Terms of Service (https://www.icann.org/privacy/tos) and the Domain Name Registration Data
                            Lookup Terms of Use.




                             Domain Information

                              Name: maffick.media

                              Internationalized Domain Name: maffick.media

                              Registry Domain ID: edb5f42157d340f19aaf6f7c1300552b-DONUTS

                              Domain Status:
                              clientDeleteProhibited (https://icann.org/epp#clientDeleteProhibited)
                              clientRenewProhibited (https://icann.org/epp#clientRenewProhibited)
                              clientTransferProhibited (https://icann.org/epp#clientTransferProhibited)
                              clientUpdateProhibited (https://icann.org/epp#clientUpdateProhibited)

                              Nameservers:
                              ns1.digitalocean.com
                              ns2.digitalocean.com
                              ns3.digitalocean.com


                              Dates
                              Registry Expiration: 2020-09-04 17:35:48 UTC

                              Updated: 2019-10-19 17:36:34 UTC

                              Created: 2017-09-04 17:35:48 UTC




                             Contact Information

                              Registrant:
                              Organization: Maffick LLC

                              Mailing Address: California, US


                              Technical:

                              Administrative:

                              Redacted for privacy: some of the data in this object has been removed.




                             Registrar Information

                              Name: GoDaddy.com, LLC

                              IANA ID: 146

                              Abuse Contact Email: abuse@godaddy.com

                              Abuse Contact Phone: tel:+1.4806242505




                             Authoritative Servers

                              Registry Server URL: https://rdap.donuts.co/rdap/domain/maffick.media (https://rdap.donuts.co/rdap/domain/maffick.media)

                              Last updated from Registry RDAP DB: 2020-08-02 16:44:31 UTC




1 of 2                                                                             https://lookup.icann.org/lookup
ICANN Lookup
                                               Case 3:20-cv-05222-JD Document 10-11 Filed 08/04/20 Page 3 of 3
     Youtube (http://www.youtube.com/icannnews)             Twitter (https://www.twitter.com/icann)        Linkedin (https://www.linkedin.com/company/icann)




     Flickr (http://www.flickr.com/photos/icann)                                                               Facebook (http://www.facebook.com/icannorg)




     Newletters (https://www.icann.org/resources/pages/global-newsletter-2018)                                 Community Wiki (https://community.icann.org/)




     ICANN Blog (https://www.icann.org/news/blog)



         Who We Are            Contact Us           Accountability &                                  Governance        Help        Data Protection
                                                    Transparency


     © 2019 Internet Corporation for Assigned Names and Numbers. Privacy Policy (https://www.icann.org
     /privacy/policy)            Terms of Service (https://www.icann.org/privacy/tos)                       Cookies Policy
     (https://www.icann.org/privacy/cookies)




2 of 2                                                                                                 https://lookup.icann.org/lookup
